DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on February 14, 2022 has been entered.


Response to Amendment
Those rejections not repeated in this Office Action have been withdrawn.
Claims 1-6, 8-14, 22, 23, 27, 30-33, 35-43, 46-69 are currently pending and rejected.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-6, 8-14, 22, 23, 27, 30-33, 35-43, 52, 57, 58, 59, 62, 63, 64, 65 and 69 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claims 1 and 27 recite the limitation, “a release profile of chlorine dioxide gas in the headspace of the closed container represented by a curve of chlorine dioxide gas concentration versus time, the curve showing an initial release of chlorine dioxide gas at time zero, T0, the curve subsequently increasing until reaching a chlorine dioxide gas concentration peak or maximum Cmax at a time T1 that is from 3 to 5 hours after T0.”  
Upon further consideration it is noted that this limitation is broader than what would have been reasonably supported by Applicant’s originally filed disclosure.  
While figure 9 of Applicant’s specification shows a maximum concentration at a time of 3, 4 and 5, hours after T0, Figure 9 is seen to be directed to specific embodiments, where at 3 hours after time T0 results in a maximum concentration when the film is placed at 64% of the total tray height; at 4 hours, a maximum concentration is achieved when the film is placed at 0% of the total tray height and 79% of the total tray height; and at 5 hours, the maximum concentration is achieved when the film is placed at 100% of the tray height.  As the only support for the maximum concentration being reached in 3-5 hours after T0, is based on figure 9, the claim limitation is seen to be broader than what would have been reasonably supported, because the claim allows the film to be placed anywhere in the package, while figure 9 shows that a specific time T1 to be associated with a specific placement of the film along the tray height.  
Claims 2-6, 8-14, 22, 23, 30-41, 42, 43, 58, 59, 65 and 66 are rejected based on their dependence to claims 1 and 27.
Claim 41, 42, 52, 63 and 64 recite the limitation, “the curve substantially steadily decreases over a period of time.”  Claim 57 recites, “substantially steadily, decreasing over a period of time.” 
These limitations are new matter, as the specification does not provide any specificity as to what can be construed as a “substantially steadily decrease” in the concentration of chlorine dioxide.   This rejection can be overcome by amending the claim to delete the limitation, “substantially steadily.”
Claims 62 and 69 are rejected based on their dependence to claim 57.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 41, 42, 52, 57, 62-64 and 69 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 41, 42, 52, 63 and 64 recite the limitation, “the curve substantially steadily decreases over a period of time.”  Claim 57 recites, “substantially steadily, decreasing over a period of time.”  The limitation “substantially steadily” is a relative term which has not been clearly defined by the claims or specification, thus making the scope of the claims unclear.
Claims 62 and 69 are rejected based on their dependence to claim 57.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1-6, 9, 11-14, 22, 23,  27, 31-33, 35-43, 46-48, 50, 51 and 53-69 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kibele (WO 2014152539) in view of Machado (US 20110253562), Wood (US 20140154370), Annous (US 20170332674), Speronello (US 6676850), Barenberg (US 5980826) and Bar-On et al. (WO 2016020755) and in further view of Mahovic (“Applications of Chlorine Dioxide Gas for Control of Bacterial Soft Rot in Tomatoes”) and ATSDR.
Regarding claim 1, Kibele teaches a package (see paragraph 41, “a package”; paragraph 42 “rigid containers”) comprising a closed container having a product located therein (see paragraph 42: “product such as foodstuffs and medicines”; paragraph 62, “the container 61 is closed”).  Regarding the packages being for inhibiting or preventing growth of microbes and/or for killing microbes it is noted that Kibele teaches on paragraph 22, 34 and 36 that the material that is to be released as an active agent can be an antimicrobial agent.  As such, it would have been obvious to one having ordinary skill in the art that Kibele encompassed inhibiting or preventing growth of microbes and/or for killing microbes in a closed container.
Kibele teaches a package comprising a closed container defining an interior space therein (see paragraph 62, “the container 61 is closed”), a product within the interior space (paragraph 42; “foodstuffs”).  In view of Kibele teaching that the materials can release a gas, there would have been a reasonable expectation of some headspace formed within the container that is not occupied by the product.  This would further have been obvious in view of Kibele teaching a closed package (see figure 9), where the active component can be a gas releasing component that would interact with for example moisture or gas from an exterior of the entrained polymer through the channels and into the active agent (see paragraph 26).  
If it could have been construed that Kibele was not specific in teaching a headspace that is not occupied by the product, then it is noted that Machado teaches sealed containers that have a headspace (see figure 5 and 8) and where an active agent that can release chlorine dioxide as an antimicrobial gas is placed within the container (see paragraph 44 - “release at least one agent… and thus further modify the atmosphere of the MAP to gain the desired effect… Additionally, the releasing device… control a release of chlorine dioxide for sanitation of the contents…”).  Wood further teaches packages for fruits and vegetables (see figures 2, 3; paragraph 125) where a chlorine dioxide gas can be released (paragraph 52) into the headspace, where water vapor in the headspace can cause the active ingredient to be released (see paragraph 151).
Since Kibele already teaches an active agent that can release an antimicrobial agent in the form of a gas and where the release is due to moisture (paragraph 26, 28); and since Kibele also teaches packaging respiring fruits and vegetables (paragraph 31), to thus modify Kibele and to provide a headspace that is not occupied by the product would have been obvious to one having ordinary skill in the art, for the purpose providing the space for allowing the gas to be distributed throughout the container so as to provide disinfection to the contents within the package as well as for using the headspace to activate the ingredient that is to be released due to water vapor within the headspace.
Further regarding the antimicrobial agent, Kibele teaches that the active agent can be an antimicrobial agent (paragraph 22) that can be released as a gas (see paragraph 34).  Kibele further teaches that the antimicrobial releasing agent can be provided in an entrained polymer article (see paragraph 5, 6, 24), located within the interior space (see figures 4, 6); the entrained polymer article comprising a monolithic material (see paragraph 18, 20, 51) that includes a base polymer (see paragraph 18, 51, “base polymer 25”), the antimicrobial releasing agent (paragraph 51, “active agent 35” which can be an antimicrobial releasing agent) and a channeling agent (see paragraph 51, “channeling agent 35”), wherein the monolithic material features channels through the entrained polymer formed of the channeling agent (see paragraph 18, and the figures which show the channels; figure 2, item 35 for example).
Claim 1 differs from Kibele in specifically reciting that the antimicrobial releasing agent comprises, “an alkaline metal chlorite, at least one catalyst and at least one humidity trigger, the antimicrobial releasing agent capable of releasing chlorine dioxide gas upon contact with moisture present in the interior space to activate the release of the chlorine dioxide gas.”  releases chlorine dioxide into the headspace and where the antimicrobial releasing agent comprises an alkaline metal chlorite, at least one catalyst and at least one humidity trigger.”
It is noted however, that Speronello further teaches compositions for controlled release of chlorine dioxide gas, at 0.001-1000ppm (see the abstract) for fruit and vegetables (see column 8, lines 25-26) for killing microbes (see column 1, lines 43-46) and where the antimicrobial releasing agent comprises an alkaline metal chlorite (column 4, line 55 and column 7, lines 41-47) together with a catalyst such as an acidified clay (see column 5, lines 1-31, specifically lines 8-9,13-14; column 9, lines 42-44) and a humidity trigger, such as calcium chloride (see column 5, line 10).  Speronello further teaches activation via moisture (see the abstract).  Annous further teaches that it has been desirable to release chlorine dioxide into sealed packages (see paragraph 2) for killing microorganisms on a food item (see paragraph 2), where gaseous chlorine dioxide has the ability to penetrate and inactivate human pathogens attached to hard-to-reach sites on produce surfaces (see paragraph 4), such as salmonella (see paragraph 10).  Annous further teaches active packaging that releases chlorine dioxide as desired (see paragraph 8, 9) and which can be activated using water vapor (paragraph 21).  
Since Kibele already teaches the desirability of providing antimicrobial releasing agents in the channels of the entrained polymer, to thus modify Kibele and to use another conventional antimicrobial release agent such as a chlorine dioxide release agent that comprises an alkaline metal chlorite, acidified clay catalyst and calcium chloride humidity trigger, as taught by Speronello, would have been obvious to one having ordinary skill in the art, for the purpose of using the advantageous disinfecting properties of chlorine dioxide gas to reach hard to reach sides on the food surface to inhibit microbial growth.
Regarding the limitation of, “a release profile of chlorine dioxide gas in the headspace of the closed container represented by a curve of chlorine dioxide gas concentration versus time, the curve showing an initial release of chlorine dioxide gas at time zero, T0, the curve subsequently increasing until reaching a chlorine dioxide gas concentration maximum, Cmax, at a time T1 that is from 3 to 5 hours after T0,” it is noted that the combination teaches a similar antimicrobial releasing agent together with the claimed monolithic material, base polymer and channeling agent.  In view of Speronello, the combination further teaches that the antimicrobial releasing agent comprises hydrous clays such as bentonite (see column 5, lines 3-6) and acidified clays (column 4, line 13; column 9, lines 42-47) contacted with acids such as sulfuric acid (column 5, lines 15).  Speronello also teaches the powder can include a humidity trigger, such as calcium chloride (column 5, lines 8-10; column 5, lines 26-27; column 6, lines 65-66).  Speronello also teaches that factors such as the amount of the alkaline metal chlorite as well as the amount of moisture for activation can affect the amount of chlorine dioxide generated and thus the time for generation (see at least, column 6, line 29-59).  On column 11, lines 40-45, Speronello appears to disclose an increase from 0-2ppm in 19 hours and then maintained between 1-2ppm through 360 hours.  Speronello also teaches on column 7, lines 56-67 that the chlorine dioxide gas can be generated during a short period of time (of several minutes) to a long period of time of many hours, where the sustained period can be routinely varied - and thus suggests that the release profile can be tailored to the package and contents to be preserved.  At column 6, lines 29-59, Speronello further teaches that it has been conventional to vary the amounts of the metal chlorite and clay (“the second material”) and it has been conventional to use as much chlorite as possible for achieving a sufficient rate of release (column 6, lines 52-54), while maximizing the yield of chlorine dioxide (column 6, lines 54-55) and where the humidity and thus water activation can be raised for increasing the rate of production (column 6, lines 35-37).  Speronello also teaches at column 6, lines 35-42 that the rate of flow of diluent gas through the treated space and the ratio of the chlorine dioxide gas releasing material to the volume of the treated space both affect the concentration of chlorine dioxide present in the headspace.  These teachings all evidence that the particular concentration of chlorine dioxide gas to be released and the time at which a maximum concentration has been reached would have been routinely determined through experimentation.
Nonetheless, it is further noted that Barenberg further evidences release profiles for a chlorine dioxide generating alkaline metal chlorite powder that can be moisture activated (column 25, lines 9-25; column 5, lines 31-48; column 11, lines 23-35) and where the release profile can result in a concentration maximum from 3-5 hours after T0 (see figure 4, where the maximum is at 11881 seconds, or 3.3 hours).  Barenberg also teaches that the rate of release has been conventionally recognized in the art to be adjustable (column 5, line 63 to column 6, line 6).  Similar to Barenberg, Bar-On evidences providing a chlorine dioxide gas releasing agent (see the abstract; paragraph 4) which can comprise an alkaline metal chlorite together with an acidic clay (paragraph 4 - “sodium chlorite”; “acidic clay”) used within a package (see paragraph 3, last sentence”; paragraph 950) that can comprise food (paragraphs 950, 979, 980, 989) and where the chlorine dioxide gas is being released for providing sterilization/sanitization of containers and food (see paragraph 981, 989).  Bar-On teaches that the alkaline metal chlorite can be activated to release chlorine dioxide gas, where a maximum concentration can be attained at 4-6 hours (see paragraph 8 and page 295-296, claim 16).  The art has already recognized varying the amounts of the alkaline metal chlorite and chlorine dioxide gas concentration in the headspace.   Additionally, it would have been known to one having ordinary skill in the art that chlorine dioxide gas can rapidly break down in air, as evidenced by ATSDR.  Furthermore, Mahovic also evidences that chlorine dioxide gas from the headspace can dissolve into liquids such as water (see page 1320, left column, lines 27-37) and thus would obviously have also lowered the headspace concentration.  Therefore, over a period of time, it would have been obvious for the concentration of chlorine dioxide to decrease.
The release profile would have been a function of the moisture availability and as the art also teaches that the chlorine dioxide gas in the headspace can rapidly break down as well as be drawn from the headspace and back into the moisture present within the package.  Therefore, to modify the combination so as to provide a maximum concentration of chlorine dioxide gas within 3-5 hours would have been obvious to one having ordinary skill in the art, as a result effective variable, routinely determined through experimentation based on providing the requisite concentrations of chlorine dioxide present in the headspace for killing and inhibiting microbial growth.  
Regarding claim 2, the combination teaches removal of contaminants from the food product, and thus suggests the product is contaminated by at least one type of pathogen.  
Regarding the limitation of, “the antimicrobial releasing agent providing a controlled release of chlorine dioxide gas to effectuate after a span of 13 days from when the product is provided within the interior space and under storage conditions of 7°C, at least a 2 log base 10 reduction in colony forming units per gram of the at least one type of pathogen,” it is noted that Annous teaches removal of pathogens such as salmonella (paragraph 45) and Speronello teaches that the concentrations produced can be 0.001-1000ppm and where the gas can be released for 13 days (see the figures which show a span of about 350 hours (i.e. 14.5 days)).  
It is further noted that Barenberg teaches that the chlorine dioxide gas could be released over one to 200 days (see column 12, lines 57-63).  Barenberg also teaches a maximum initial loading of 10-20ppm chlorine dioxide where higher loadings can be used to increase the maximum initial concentration and prolong the release (see column 27, lines 44-57).  
To thus modify the combination and to control the quantity of the antimicrobial release agent so as to extend the period of time that the chlorine dioxide would be released would have been obvious to one having ordinary skill in the art, as a matter of routine experimentation commensurate with the desired period during which the food product should be exposed to the chlorine dioxide atmosphere.
Regarding claim 3, in view of Annous, the combination teaches Salmonella as one of the pathogens (see Annous paragraph 45). 
Regarding claim 4, Kibele, Speronello, Annous and Bar-On all teach the product can be a food product.
Regarding claim 5, it is noted that the combination as applied to claim 2 teaches controlled release to inhibit pathogens.  
Regarding the effect of chlorine dioxide on organoleptic properties, it is noted that it would have been obvious to one having ordinary skill in the art to prevent the chlorine dioxide from affecting the organoleptic properties of the food product.  
Nonetheless, Mahovic et al. further teach that high doses of chlorine dioxide can cause bleaching of the fruit (see at least, the abstract: highest doses of ClO2, 88 mg/24 h or 99 mg/24 h, became bleached). To thus modify the combination and to ensure that the organoleptic properties, such as coloration, were not degraded would have been obvious to one having ordinary skill in the art for the purpose of preventing the chlorine dioxide from affecting the qualities of the food.
Regarding claim 6, Annous teaches that the moisture released from the respiration of the produce can act on the antimicrobial release agent to generate chlorine dioxide over time (see paragraph 17).  Since Kibele already teaches moisture activated antimicrobial release agents, to thus modify the combination and to use the moisture generated from the product to release the antimicrobial agent would have been obvious to one having ordinary skill in the art, as a matter of engineering and/or design, based on conventional expedients for controlled activation and production of chlorine dioxide gas.  Such a modification also minimizes the requirement for additional moisture sources to be presented within the package.
Regarding claim 9, Kibele teaches a closed container, and thus teaches a base with one or more sidewalls extending vertically from the base leading to a top opening.  Since Kibele teaches that the containers are closed containers (paragraph 62), it would have been obvious for a container of this structure (see figure 4-6) for instance, to have had a cover that closes and seals the top open to make a closed container.  It is further noted however, that Machado clearly evidences that it has been conventional to provide a closure lid for containers that have a base and vertically extending sidewalls (see figure 8, item 222).  To thus modify Kibele if necessary and to provide a cover that closes or seals the opening to make the closed container would have been obvious to one having ordinary skill in the art as a conventional expedient for sealing the container.
Regarding claim 11, which recites that the antimicrobial releasing agent is in a powdered form, it is noted that Speronello teaches a powdered mixture (see column 7, lines 41-47).  Kibele already teaches that the active agent can be particles or in particulate form (see paragraph 13) such that modification to use another particular form such as a powdered form would have been obvious to one having ordinary skill in the art for the purpose of providing controlled release of chlorine dioxide gas.
Regarding claim 12, as discussed above with respect to claim 1, Speronello teaches an alkaline metal chlorite together with a clay catalyst and a humidity trigger.   Therefore, the combination teaches the antimicrobial releasing agent is a mixture. 
Regarding claim 13, which recites that the interior space has a volume of from 0.5 to 10 L, it is noted that the particular volume of the container would have been an obvious function of the specific type and quantity of the food product placed therein, and would thus have been an obvious matter of engineering and/or design choice.
Regarding claim 14, it is noted that Annous teaches food such as strawberries (see paragraph 61) and further teaches fruits and vegetables that can be cut, peeled, sliced, including tomatoes (see paragraph 25).  Annous as discussed above with respect to claim 1 teaches the use of chlorine dioxide gas with the above foods.  The combination clearly teaches the product is a food product and can be various respiring fruits, such that the particular type of food that was to be exposed to the chlorine dioxide generating would thus have been obvious to one having ordinary skill in the art as a matter of engineering and/or design.  That is, since the art already teaches the use of chlorine dioxide releasing agents for disinfecting fruits and vegetables, the particular conventional type of fruit or vegetable that one having ordinary skill in the art would have desired to be packaged within the container would have been obvious.
Regarding claim 22, the combination as applied to claim 2 has been incorporated herein to teach releasing an antimicrobial agent in a sufficient amount to release the chlorine dioxide gas at a concentration of from 8 to 15 ppm for a period of 13 days.  That is, the combination already teaches extended release of chlorine dioxide gas, such that to provide a particular loading of the antimicrobial release agent to achieve a concentration of 8-15ppm for 13 days would have been obvious to one having ordinary skill in the art, as a matter of routine experimentation.   
Regarding claim 23, Annous teaches bananas and potatoes, for example, on paragraph 25. Providing such fruit as minimally processed would have been obvious to one having ordinary skill in the art as a matter of engineering and/or design.  It is noted that patentability is not seen to be predicated on the particular minimal processing that was imparted.  For example, it would have been obvious to one having ordinary skill in the art that a peeled potato could be construed as minimally processed.
Regarding claim 27, the combination as applied to claims 1 and 6 above teach the structure of the package as recited in claim 27.  Kibele also teaches that the entrained polymer article comprises a monolithic material (paragraph 18).  Because Annous teaches that fruit can respire and release water vapor, the combination also teaches moisture present in the interior space to activate the release of the antimicrobial gas.
Further regarding claim 27, the combination as applied to claim 1 further suggests the entrained polymer comprising an antimicrobial releasing agent comprising an alkaline metal chlorite, where the antimicrobial releasing agent is capable of releasing chlorine dioxide gas upon contact with moisture present in the interior to activate the release of the chlorine dioxide gas.
Claim 31 is rejected for the reasons discussed above with respect to claims 1 and 6.
Claims 32 and 36 are rejected for the reasons already discussed above with respect to claims 2 and 22.
Regarding claim 33, it is noted that the claim is rejected for the reasons already discussed above with respect to claim 5 above, and in further view of the reasons presented above with respect to claim 2.
Regarding Claim 35 in view of Annous, the combination teaches Salmonella as one of the pathogens (see Annous paragraph 45).
Regarding claim 37, Figure 9 of Kibele teaches an upper surface of the package that contains the entrained polymer article.  Figure 9 could be construed as teaching a “cover” having the entrained polymer.  In any case, Machado further teaches on figure 8, item 222 that a cover provided to close the container can have the gas generating article (figure 8, item 240) thereon; and where said gas generating article can produce chlorine dioxide (paragraph 44).  In view of these teachings, and since Kibele essentially teaches that the entirety of the interior surface of the closed package can have the entrained polymer article, to thus modify Kibele and to also include the entrained polymer article on the cover would have been obvious to one having ordinary skill in the art for the purpose of providing the gas generating article around the entirety of the product and package interior space.
Regarding claim 38, it is noted that in view of Machado, the combination teaches the cover is a lid.  As shown in Kibele’s figures, the entrained polymer article is seen to be incorporated into the packaging walls, and to thus similarly incorporate the entrained polymer article into the lid would have been obvious to one having ordinary skill in the art for the purpose of providing the gas generating article around the entirety of the product and package interior space.
Regarding claims 39 and 40, Kibele teaches the entrained polymer can comprise a base polymer present at 24%, for example, (see paragraph 73) but can also be present at 24-60% (see page 29, claim 49) which thus encompasses and falls within the claimed range.  Kibele also teaches that the antimicrobial releasing agent can be used at 40-70% (see paragraph 39, directed to the active agent; and paragraph 34 for the active agent can be an antimicrobial agent) and that there is a channeling agent used at at 5wt% or 2-10% (see at least, example 1, paragraph 75; page 29, claim 48).
Claim 43 is rejected for the reasons discussed above with respect to claim 6.
Regarding claims 41 and 42, and the limitation of, “subsequent to reaching Cmax at T1, the curve substantially steadily decreases over a period of time,” as discussed above with respect to claim 1 the combination teaches a similar antimicrobial releasing agent provided in an entrained polymer that comprises a monolithic material including a base polymer, the antimicrobial releasing agent and a channeling agent.  In view of Speronello and Barenberg the combination further teaches the desirability to tailor the particular release profile for releasing chlorine dioxide gas.  Additionally, Barenberg teaches that after reaching a max release of gas at about 11881 seconds 3.3 hours, that the release curve subsequently decreases.  Figure 25 of Bar-On also teaches what can be construed as a “substantially steadily decrease over a period of time.”  Mahovic and ATSDR further evidence that one of the causes for decreasing chlorine dioxide in a headspace is due to the reaction of chlorine dioxide with air in the headspace and with liquid present in the foods to be treated.  To thus modify the particular release profile would thus have been obvious to one having ordinary skill in the art, based on the requisite concentrations of chlorine dioxide desired commensurate with the particular type of product packaged, for the purpose of inhibiting the presence or growth of contaminants.
Regarding claims 46 and 51, the combination as applied to claim 1 teaches a package for inhibiting or preventing growth of microbes or for killing microbes, comprising a closed container, an interior space with a product therein, a headspace.  As discussed above with respect to claim 1, the combination also teaches the recited antimicrobial releasing agent that can release chlorine dioxide gas into the headspace by reaction with moisture.  
Regarding the limitation of, “a release profile of chlorine dioxide gas in the headspace of the closed container represented by a curve of chlorine dioxide gas concentration versus time, the curve showing an initial release of chlorine dioxide gas at time zero, To, the curve subsequently increasing until reaching a chlorine dioxide gas concentration maximum Cmax at a time T1 that is from 12-18 hours after T0,” it is noted that as discussed above with respect to claim 1, the combination teaches a similar antimicrobial gas releasing agent, together with a similar entrained polymer.  As discussed above with respect to claim 1, the combination suggests varying the amounts of the components of chlorine dioxide release agent based on the desired gas concentrations within the package, as taught by Speronello, for achieving the requisite chlorine dioxide concentration.  Furthermore, Bar-On teaches that the chlorine dioxide gas concentration can reach a maximum Cmax at between 4-6 hours as taught at paragraph 8, but can also have a chlorine dioxide gas concentration that can reach a maximum concentration Cmax at 10-20 hours (see paragraph 9; page 296, claim 17), thus encompassing the claimed range of 12-18 hours.  On figure 25, Bar-On appears to also suggest a chlorine dioxide release profile where a maximum concentration appears to be within the range of 12-18 hours (see “model 7”).  
To thus modify the combination and to provide a release profile where the maximum concentration of chlorine dioxide occurs at time T1 which is from 12-18 hours after T0 would have been an obvious result effective variable, routinely determined through experimentation based on factors such as the particular type of product to be preserved and the requisite concentrations desired within the package for a given period of time.
Claim 47 is rejected for the reasons discussed above with respect to claim 4.
Claim 48 is rejected for the reasons discussed above with respect to claim 9.
Claim 50 is rejected for the reasons discussed above with respect to claim 13.
Claims 53-54 are rejected for the reasons discussed above with respect to claims 37-38.
Regarding claims 55-56, are similarly rejected for the reasons discussed above with respect to claims 39 and 40.
Claim 57 recites the limitations of claims 46 and 55 and is thus rejected for the reasons discussed above with respect to claims 46 and 55.  
Regarding the limitation of, “the curve subsequently, substantially steadily decreasing over a period of time,” as discussed above with respect to claim 1 the combination teaches a similar antimicrobial releasing agent provided in an entrained polymer  that comprises a monolithic material including a base polymer, the antimicrobial releasing agent and a channeling agent.  In view of Speronello and Barenberg the combination further teaches the desirability to tailor the particular release profile for releasing chlorine dioxide gas.  Additionally, Barenberg teaches that after reaching a max release of gas at about 11881 seconds 3.3 hours, that the release curve subsequently decreases.  Figure 25 of Bar-On also teaches what can be construed as a “substantially steadily decrease over a period of time.”    To thus modify the particular release profile would thus have been obvious to one having ordinary skill in the art, based on the requisite concentrations of chlorine dioxide desired commensurate with the particular type of product packaged, for the purpose of inhibiting the presence or growth of contaminants.
Regarding claims 58-62 which recite, “the entrained polymer article comprises a monolithic material that includes about 38% by weight of a base polymer; from 50% by weight of the antimicrobial releasing agent; and about 12% by weight of a channeling agent,” it is noted that Kibele teaches that the base polymer amounts can overlap with the claimed amount (see page 29, claim 49 which recites 24-60% of the base polymer) The combination further suggests 50% of an antimicrobial agent (see Kibele paragraph 39).  Regarding the channeling agent, Kibele teaches approximately 10% channeling agent (see page 29, claim 48), which can be construed to be “about 12% by weight.”  As Kibele teaches the channeling agent to be used for forming channels through the entrained polymer and for transport of a gas phase substance (see paragraph 16) the specific amount of channeling agent would have been obvious to one having ordinary skill in the art for achieving the desired quantity of channeling and degree of gas phase transport.  By teaching a monolithic material that includes a base polymer, channeling agent and antimicrobial agent and where the antimicrobial agent is used at “about 50%” and the channeling agent is used at “about 10%”, it would have been obvious to one having ordinary skill in the art for the remainder of the composition to be the base polymer, which would have been about 40% of the monolithic material.  To thus modify the combination to use similar amounts of the base polymer, channeling agent and chlorine dioxide releasing agent would have been obvious to one having ordinary skill in the art, for achieving a desired release profile of chlorine dioxide gas through the channels formed in the base polymer.
Claims 63 and 64 recite the same limitation as recited in claims 41 and 42 and are therefore, similarly rejected for the reasons discussed above with respect to claims 41 and 42.
Claims 65-69 recite, “wherein the entrained polymer article comprises from about 10% to about 50% by weight of the base polymer; from about 45% to about 55% by weight of the antimicrobial releasing agent; and from about 2% to about 12% by weight of the channeling agent.”  
Kibele teaches the entrained polymer can comprise a base polymer present at 24%, for example, (see paragraph 73) but can also be present at 24-60% (see page 29, claim 49) which thus encompasses and falls within the claimed range.  Kibele also teaches that the antimicrobial releasing agent can be used at 50% (see paragraph 39, directed to the active agent; and paragraph 34 for the active agent can be an antimicrobial agent) and that there is a channeling agent used at at 5wt% or 2-10% (see at least, example 1, paragraph 75; page 29, claim 48).


Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination as applied to claim 1 above, which relies in Kibele (WO 2014152539) as the primary reference, and in further view of Wellinghoff (US 20080026029).
Regarding claim 8, Kibele teaches that the entrained polymer can be part of the construction of rigid containers, as a plug inserted into the interior of the container (paragraph 42), but can also be a liner that can conform to an interior of the container, or can be simultaneously co-molded with the container body (see paragraph 43).  Paragraph 44 teaches that the entrained polymer can be used to form an entrained polymer sheet.  This is seen to suggest that the entrained polymer can be provided as a film.
Claim 8 differs in specifically reciting that the film has a thickness of 0.1mm to 1mm. 
However, Wellinghoff teaches that pellets having a gas releasing powder (paragraph 111) can be formed into a film that has a thickness of 10 mil (see paragraph 112).  Wellinghoff teaches powders incorporated into forming various thermoplastic articles (paragraph 59) and where the powders can generate gas (see paragraph 64) for releasing chlorine dioxide sufficient to eliminate bacteria fungi, molds etc (paragraph 9).  Wellinghof’s teachings of a film a thickness of 10 mil equates to a thickness of 0.25mm.  
To thus modify Kibele who already teaches various forms of the entrained polymer provided as a film, and to use a thickness of 0.25mm for instance, would have been obvious to one having ordinary skill in the art, as a matter of engineering and/or design based on conventional thicknesses of films that can generate and release gas therefrom.

Claims 10, 30, 49 and 52 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination as applied to claim 9, 27, 48 and 51 above, which relies in Kibele (WO 2014152539) as the primary reference, and in further view of Wellinghoff (US 20080026029) and Shelley (US 20090067760).
Regarding claims 10, 30, 49, 52, Kibele teaches that the entrained polymer can be part of the construction of rigid containers, as a plug inserted into the interior of the container (paragraph 42), but can also be a liner that can conform to an interior of the container, or can be simultaneously co-molded with the container body (see paragraph 43).  Paragraph 44 teaches that the entrained polymer can be used to form an entrained polymer sheet.  This is seen to suggest that the entrained polymer can be provided as a film.
Claims 10, 30, 49, 52 differ in specifically reciting that the film has a thickness of 0.1mm to 1mm. 
However, Wellinghoff teaches that pellets having a gas releasing powder (paragraph 111) can be formed into a film that has a thickness of 10 mil (see paragraph 112).  Wellinghoff teaches powders incorporated into forming various thermoplastic articles (paragraph 59) and where the powders can generate gas (see paragraph 64) for releasing chlorine dioxide sufficient to eliminate bacteria fungi, molds etc (paragraph 9).  Wellinghof’s teachings of a film a thickness of 10 mil equates to a thickness of 0.25mm.  
To thus modify Kibele who already teaches various forms of the entrained polymer provided as a film, and to use a thickness of 0.25mm for instance, would have been obvious to one having ordinary skill in the art, as a matter of engineering and/or design based on conventional thicknesses of films that can generate and release gas therefrom.
Further regarding claims 10, 30, 49 and 52, Kibele (figures 4-6) teach at least one sidewall, the at least one sidewall having a sidewall midline that is equidistant from the base and the opening.  That is, the sidewalls would necessarily have had a midline that is equidistant from the base and the opening.  While Kibele does not specify for example, if the container is in the figures has multiple sidewalls or a single (tubular) sidewall, modification of Kibele to use any shape of container with sidewalls would have been obvious to one having ordinary skill in the art, as a matter of engineering and/or design.  The liner as shown in figure 6 is seen to be disposed on the container sidewall.
Claims 10, 30, 49 and 52 differ in specifically reciting, “the film being disposed on at least one sidewall,” and “the film having a film midline that is equidistant from a top edge and a bottom edge of the film, wherein the film midline is located at least as high as the sidewall midline.”
It is noted however that using separate elements for the film shown in figure 6 of Kibele for the bottom and the sidewalls would have resulted in each container sidewall having its own entrained polymer film positioned therein.  As the entrained polymer film matches the interior dimensions of the container sidewall, it would have been obvious to one having ordinary skill in the art that the entrained polymer film would have had a midline that would have been as high as the container sidewall midline.  In any case, it is further noted that Machado teaches in figure 8, that the gas generating agent can be positioned on the container sidewall, near a midpoint of the container sidewall.  Wood similarly teaches a gas generating article positioned on a container sidewall, where the midline of the gas generating article would have been at least as high as the container sidewall midline, because the gas generating article spans the entirety of the container sidewall (see figure 4).  Additionally, Shelley teaches chlorine dioxide generating (paragraph 98) articles (see figure 2, item 50; paragraph 73) where the gas generating structure is positioned higher on the container sidewall such that it would have been obvious to one having ordinary skill in the art that the gas generating article would have had a midline that would have been at least as high as the sidewall midline, or higher.  Therefore, positioning Kibele’s film on the container sidewall such that the film midline is as high as the container sidewall midline would have been obvious to one having ordinary skill in the art as a matter of engineering and/or design based on conventional positioning of a gas generating article on a container sidewall.

Response to Arguments
On page 17 of the response, Applicant urges that Speronello does not teach the new limitation to claims 1 and 27 of the peak chlorine dioxide concentration being reached from 3-5 hours after T0.
It is initially noted that Speronello is seen to suggest that the particular concentration and time for release can be routinely modified based on the particulars of the antimicrobial release composition.  Nonetheless, it is noted that Barenberg and Bar-On as applied in this Office Action evidence the desirability of providing a chlorine dioxide release profile where the maximum concentration of chlorine dioxide can be achieved within the range of 3-5 hours after T0.  
On page 18 of the response, Applicant urges that Speronello’s systems do not contain the entrained polymer article as recited in the amended claims.
It is noted however, that Speronello has not been relied on to teach the entrained polymer article.  Rather, Kibele teaches using an entrained polymer comprising a monolithic material and a channeling agent and where it has been known and desirable to include an antimicrobial agent that can be released in the form of a gas.  As the prior art teaches that the release of chlorine dioxide gas has been desirable, and as Speronello teaches chlorine dioxide gas releasing agents, it would thus have been obvious to have modified Kibele to use a chlorine dioxide gas releasing agent, as taught by Speronello, for the known purpose of providing the package with the desired antimicrobial properties from chlorine dioxide gas.  It is further noted that it appears that Applicant’s specification also discloses the use of the antimicrobial releasing composition as taught by Speronello.
Further on page 18 of the response, Applicant urges that nothing in Barenberg teaches or suggests a material that achieves the release profile as claimed; and that a person of ordinary skill in the chemical arts would know that the kinetic properties of chlorine dioxide gas production from sodium chlorite are linked to its physical state, whether it be a neat solid, encased in an acid releasing wax or as part of an entrained polymer.
These urgings have been carefully considered but are not seen to be sufficient to overcome the rejection.  Speronello already teaches that the particular concentration of chlorine dioxide gas to be released can be varied and that the particular ratios of the reactants can be varied to provide the requisite concentration within an enclosed space (column 6, lines 29-59).  Speronello further teaches at column 7, lines 56-67 that the period of time for the release of chlorine dioxide can equally have been varied.  Therefore, it would have been obvious to one having ordinary skill in the art that Speronello suggests that the particular release profile for chlorine dioxide gas can be readily modified as a result effective variable.   As Barenberg and Bar-On teach known release profiles for achieving a chlorine dioxide gas concentration within an enclosed space, one having ordinary skill in the art would have been motivated to experiment with the entrained polymer composition comprising the chlorine dioxide gas releasing composition as taught by Speronello for the purpose of achieving a desired gas release profile.
On pages 18-19 of the response, Applicant urges that Kibele’s disclosure on table 1 requires several hours for half-completion of the moisture absorption and several days for 80% completion and therefore, does not provide any guidance for the rate of gas transmission through the polymer and is silent on the rate of the reaction that produces chlorine dioxide as claimed.
These urgings are not seen to be sufficient, because Kibele discloses an entrained polymer composition that comprises similar amounts of a base polymer, antimicrobial gas releasing agent and a channeling agent.  Therefore, it is seen that the composition as taught by the Kibele/Speronello combination would have allowed for chlorine dioxide gas release in a similar manner as that of Applicant.  Table 1 and the moisture absorption profile associated therewith is acknowledged.  However, it is noted that the composition in this example is specifically directed to a molecular sieve moisture and gas absorbing material, and is thus not the composition as taught by the combination - which would not have had a molecular sieve as an active agent, but rather, would have used Speronello’s chlorine dioxide releasing composition.  Furthermore, it is not seen that Kibele’s specific example precludes one having ordinary skill in the art from gleaning additional teachings from Kibele’s broader disclosure (MPEP 2123).
Further on page 19 of the response, regarding Kibele, Applicant urges that Kibele is the only reference cited that provides rate information for an entrained polymer environment and no example of a faster gas absorbing material has been cited.  Therefore, it is not permissible to assume that an as-yet-unidentified alternate material will provide faster gas absorption.
These urgings are not seen to be sufficient for the reasons already discussed above.  That is, Kibele’s example is using a molecular sieve as an active agent, and is further only using 80% humidity in the atmosphere to test absorption.  This is not seen to be sufficient to suggest that the Kibele/Speronello combination would have presented the same results as that of Table 1 of Kibele.
On page 20 of the response, regarding the Kibele/Speronello combination, Applicant urges that figures 1 and 2 of Speronello evidence that the working examples in the reference do not demonstrate a reasonable expectation of success in achieving the release profile as recited in claims 1 and 27 and that attempts to combine the optimized material of Speronello into Kibele’s entrained polymer would fall outside the scope of routine experimentation. 
It is noted however, that the combination teaches a composition that appears to be similar to that suggested by the claims and disclosed in Applicant’s specification.  It would have been reasonable for one having ordinary skill in the art to conclude that a similar composition would have been able to provide similar results and that the particulars of the composition can be accordingly modified for achieving a particular chlorine dioxide release profile, absent a sufficient showing of evidence or difference in the claimed composition and/or packaging structure that would result in a release profile that would not have been suggested by the combination.  
Regarding Speronello and ATSDR on pages 20-21 of the response, Applicant urges that Speronello’s material did not appear to be affected by the ATSDR’s mechanism for breakdown of chlorine dioxide in air as Figures 1 and 2 show the concentration of chlorine dioxide remaining unchanged or did not display a time-dependent decrease in concentration.  
It is noted however, that figure 1 and 2 of Speronello is directed to using the humidity in air to initiate the chlorine dioxide gas release and further shows that there are indeed decreases in the chlorine dioxide gas concentration.  ASTDR’s teachings provide evidence and a reasonable conclusion that breakdown in chlorine dioxide gas due to air can result in the decreasing of the gas concentration in the headspace.  

Further on page 21 of the response, regarding Mahovic, Applicant urges that the reference teaches a 23:1 ratio of chlorine dioxide in the gas phase compared to the aqueous phase, thus suggesting that given equal volumes, about 95% of the chlorine dioxide will remain in the gas phase.  Applicant thus urges that this means that at equilibrium, chlorine dioxide would overwhelmingly remain in the gas phase.
This urging is not seen to be sufficient.  On page 1319 onto page 1320, Mahovic teaches that at equilibrium, “the concentration of ClO2 in water at 25°C was 23 times greater than in the air over the water.”  On page 1320, left column, lines 27-37, Mahovic teaches that, “the gas from the headspace continuously dissolves into the water films as the ClO2 already present reacts and no longer contributes to the partial pressure.  The ClO2 will continue to dissolve into the liquid at a rate related to the remaining headspace concentration, essentially focusing the ClO2 in the intercellular spaces harboring inoculum of the pathogen.”  This is seen to suggest dissolution of chlorine dioxide at a liquid boundary with the food within the container.
On pages 21-22 regarding Annous, Applicant urges that the reference does not predict the required chlorine dioxide gas release profile.
However, the reference has not been relied on to teach the gas release profile, but rather, to suggest the desirability to use chlorine dioxide gas, which can be activated by moisture for removing salmonella pathogens on foods such as cut foods including fruits and vegetables that can release moisture via respiration to activate a chlorine dioxide gas releasing agent.
On pages 22-23, Applicant reiterates the above remarks with respect to the rejections of claims 8, 10, 30, 47-50, 52-55.
These urgings are not seen to be sufficient for the reasons discussed above.
Applicant’s remarks on pages 24-25 are seen to be moot in view of the rejections as presented in this Office Action. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. WO2016069864 discloses chlorine dioxide release profiles where a maximum concentration can occur at about 2.3 hours (see Table 1, Figure 6) and other release profiles (figure 7).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to VIREN THAKUR whose telephone number is (571)272-6694. The examiner can normally be reached M-F: 10:30-7:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erik Kashnikow can be reached on 571-270-3475. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VIREN A THAKUR/Primary Examiner, Art Unit 1792